UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7213


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAZZMYN LITZY, a/k/a Zoe,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Huntington. Robert C. Chambers, District Judge. (3:15-cr-00021-1)


Submitted: January 17, 2019                                       Decided: January 23, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jazzmyn Litzy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jazzmyn Litzy appeals the district court’s order denying her 18 U.S.C.

§ 3582(c)(2) (2012) motion for sentence reduction. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. See United States v. Litzy, No. 3:15-cr-00021-1 (S.D.W. Va. Sept. 10, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          2